Citation Nr: 1043097	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's chronic lumbar pain syndrome for the 
period prior to August 28, 2000.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's chronic lumbar back pain syndrome for 
the period from August 28, 2000, to March 2, 2004.  

3.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's chronic lumbar back pain syndrome for 
the period on and after March 2, 2004.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's duodenal ulcer disease for the period 
prior to August 28, 2000.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's duodenal ulcer disease for the period 
on and after August 28, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to May 1995.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Louisville, 
Kentucky, Regional Office which denied increased disability 
evaluations for both the Veteran's chronic lumbar back pain 
syndrome and his duodenal ulcer disease.  In December 2000, the 
Veteran informed the Department of Veterans Affairs (VA) that he 
had moved to Tennessee.  In March 2001, the Veteran's claims file 
was transferred to the Nashville, Tennessee, Regional Office 
(RO).  In December 2001, the RO, in pertinent part, increased the 
evaluations for both the Veteran's lumbar spine and ulcer 
disabilities from 10 to 20 percent disabling and effectuated the 
awards as of May 11, 2001.  In June 2004, the RO increased the 
evaluation for the Veteran's lumbar spine disability from 20 to 
40 percent and effectuated the award as of March 2, 2004.  In 
January 2008, the Veteran was afforded a videoconference before 
the undersigned Veterans Law Judge.  In April 2008, the Board 
remanded the Veteran's appeal to the RO for additional action.  

In May 2010, the Appeals Management Center (AMC) granted an 
effective date of August 28, 2000, for the award of a 20 percent 
evaluation for the Veteran's chronic lumbar back pain syndrome.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002) and 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003) 
are more favorable to the Veteran's claim for an increased 
evaluation for his lumbar spine disability than those of 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).  

2.  In the year prior to August 28, 2000, the Veteran's chronic 
lumbar spine disability was objectively shown to be productive of 
no more than chronic mechanical low back pain and slight 
functional/characteristic pain on motion.  

3.  On and after August 28, 2000, the Veteran's chronic lumbar 
spine disability has been objectively shown to be productive of 
no more than pronounced lumbosacral spine intervertebral disc 
syndrome, lumbar spine degenerative joint disease, a range of 
motion of flexion to 20 degrees, extension to 10 degrees, lateral 
bending to 15 degrees, bilaterally, and rotation to 15 degrees, 
bilaterally with pain; right paravertebral muscle spasm; 
levoscoliosis; impaired sensation of the lower extremities; and 
no spinal ankylosis.  

4.  In the year prior to August 28, 2000, the Veteran's duodenal 
ulcer disease alone was objectively shown to be productive of no 
more than a mild duodenal ulcer with recurring symptoms.  

5.  On and after August 28, 2000, the Veteran's duodenal ulcer 
disease alone has been objectively shown to be productive of no 
current disability.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's chronic lumbar back pain syndrome for the period 
prior to August 28, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2000) 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 (2010).  

2.  The criteria for a 60 percent evaluation for the Veteran's 
chronic lumbar back pain syndrome for the period on and after 
August 28, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (2002) 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's duodenal ulcer disease for the period prior to 
August 28, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.114, Diagnostic Code 7305 (2010).  

4.  The criteria for an evaluation in excess of 20 percent for 
the Veteran's duodenal ulcer disease for the period on and after 
August 28, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.114, Diagnostic Code 7305 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  The RO issued a VCAA notice to the Veteran in 
April 2001 which informed him of the evidence generally needed to 
support a claim of entitlement to an increased evaluation for his 
back and ulcer disabilities; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  

On March 3, 2006, during the pendency of the instant appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  In July 2007, the RO provided 
notice to the Veteran as to how disability evaluations and 
effective dates are assigned.  The case was readjudicated by way 
of a supplemental statement of the case dated in June 2010.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded a videoconference 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  In April 2008, the Board remanded the Veteran's 
claims to the RO for additional action including affording the 
Veteran further evaluation which encompassed his spinal and ulcer 
disabilities.  The Veteran was afforded July 2009 and March 2010 
VA orthopedic and gastroenterological examinations for 
compensation purposes.  To that end, when the VA undertakes to 
either provide an examination or to obtain an opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The resulting 
examination reports reflect that all relevant orthopedic and 
gastrointestinal evaluation and tests were performed and 
sufficient information concerning the severity of the 
disabilities was otherwise provided.  As such, the Board finds 
that there has been substantial compliance with its April 2008 
remand instructions and additional remand is not required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial 
rather than strict compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the 
Veteran's claims.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board now turns to the merits of the 
Veteran's claims.  


II.  Back Disorder

A.  Historical Review

The Veteran's service treatment records reflect that he was 
treated for mechanical low back pain.  The report of a September 
1995 VA examination for compensation purposes states that the 
Veteran was diagnosed with chronic low back pain syndrome.  In 
September 1995, the VA established service connection for chronic 
lumbar back pain syndrome; assigned a 10 percent evaluation for 
that disability; and effectuated the award as of May 2, 1995.  

The Veteran filed his claim for an increased rating in August 
2000.  In December 2001, the RO increased the evaluation for the 
Veteran's lumbar spine disability from 10 to 20 percent and 
effectuated the award as of May 11, 2001.  In June 2004, the RO 
increased the evaluation for the Veteran's lumbar spine 
disability from 20 to 40 percent and effectuated the award as of 
March 2, 2004.  

In May 2010, the AMC established service connection for right 
lower extremity neuropathy and left lower extremity neuropathy; 
assigned 10 percent evaluations for those disabilities; 
effectuated those awards as of January 18, 2008; and granted an 
effective date of August 28, 2000, for the award of a 20 percent 
evaluation for the Veteran's chronic lumbar back pain syndrome.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  On and before September 22, 
2002, the rating schedule directed that slight limitation of 
motion of the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate limitation 
of motion.  A 40 percent evaluation required severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(2003).  

A 10 percent evaluation was warranted for mild intervertebral 
disc disease.  A 30 percent evaluation required moderate 
intervertebral disc disease with recurring attacks.  A 40 percent 
evaluation required severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the site 
of the diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing position.  
A 40 percent evaluation required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the joint 
space.  A 40 percent evaluation was also warranted if only some 
of these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve may 
cause limitation of motion of the cervical, thoracic, or lumbar 
vertebrae."  The Acting General Counsel clarified that a veteran 
cannot be evaluated under both Diagnostic Code 5293 for 
intervertebral disc syndrome based in part upon limitation of 
motion and Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) due to the provisions of 38 C.F.R. § 4.14 
prohibiting the evaluation of "an identical manifestation under 
two different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable to 
lumbosacral spine intervertebral disc syndrome (degenerative disc 
disease).  Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
disability evaluation was warranted for intervertebral disc 
syndrome which was productive of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation required 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation required incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  For purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities are 
to be rated using the evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

On September 26, 2003, the Secretary of the VA again amended the 
portions of the Schedule For Rating Disabilities applicable to 
lumbosacral spine intervertebral disc syndrome (degenerative disc 
disease) and other spine and back disorders.  Under the amended 
rating schedule, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 
C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
directs that a 10 percent evaluation is warranted where there is 
either forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under the appropriate diagnostic code.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 degrees. 
The combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2010).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  In a precedent opinion dated April 10, 2000, the 
General Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more favorable 
to the veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive to, 
but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the prior 
version of the regulation for the period prior to the amendment 
and utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

1.  One Year Period Prior to August 28, 2000

An October 1999 VA treatment record states that the Veteran 
complained of intermittent low back pain.  Treating VA medical 
personnel observed that the Veteran exhibited right lumbar 
paravertebral muscle tenderness.  An assessment of mechanical low 
back pain was advanced.  A July 2000 VA treatment record notes 
that the Veteran complained of progressive low back pain.  

In his August 2000 claim for an increased evaluation, the Veteran 
advanced that his service-connected lumbar spine disorder was 
manifested by chronic low back pain which interfered with his 
ability to work and to drive.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  Prior 
to August 28, 2000, the Veteran's chronic lumbar back pain 
syndrome was objectively shown to be productive of no more than 
chronic mechanical low back pain and no more than slight 
functional/characteristic pain on motion.  There is no evidence 
of impairment of range of motion that is more than slight or of 
muscle spasms or loss of lateral spine motion.  Intervertebral 
disc syndrome was not shown and therefore the findings merit 
assignment of no more than a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5292.  38 
C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

Prior to August 2000, the Veteran was employed in the management 
of a restaurant.  There was no evidence of frequent periods of 
hospitalization associated with his chronic lumbar disability.  
There is no indication of an exceptional disability picture or 
marked interference with employment beyond that contemplated by 
the assigned rating.  Moreover, the Veteran's lumbar spine 
disability picture falls squarely within the criteria for a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.  The criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).  Therefore, the Board 
concludes that an evaluation in excess of 10 percent for the 
Veteran's chronic lumbar back pain syndrome for the period prior 
to August 28, 2000, is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

2.  Period on and after August 28, 2000

An October 2000 VA treatment record states that the Veteran 
complained of chronic right lumbar pain.  An assessment of 
chronic low back pain was advanced.  

At a May 2001 VA examination for compensation purposes, the 
Veteran complained of chronic radiating low back pain which was 
exacerbated by excessive activity and being in certain positions.  
He presented a history of occasional right lower extremity 
paresthesia.  On examination of the lumbosacral spine, the 
Veteran exhibited a range of motion of flexion to 70 degrees with 
pain, extension to 26 degrees, lateral bending to 30 degrees, 
bilaterally, and rotation to 50 degrees, bilaterally; moderate 
right paravertebral muscle spasm; 3+ deep tendon reflexes; and 
normal sensory testing.  The Veteran was diagnosed with 
mechanical low back pain.  

A June 2002 VA treatment record notes that the Veteran exhibited 
slight lumbar spine tenderness on percussion.  An impression of 
chronic low back pain was advanced.  

A July 2002 VA treatment record relates that the Veteran 
complained of progressive chronic low back pain which radiated 
into his right lower extremity.  He reported having been involved 
in a June 2002 motor vehicle accident.  A July 2002 magnetic 
resonance imaging (MRI) study of the lumbosacral spine from C. E. 
S., M.D., revealed findings consistent with degenerative disc 
disease, degenerative end plate changes at L5-S1, and 
neuroforaminal stenosis.  

An October 2002 physical evaluation from, Parkway Medical Center 
indicates that the Veteran was diagnosed with lumbar spine 
degenerative disc disease.  

At a January 2003 VA examination for compensation purposes, the 
Veteran complained of chronic radiating low back pain.  He 
reported that he had missed approximately five days from work due 
to his low back pain.  On examination of the lumbar spine, the 
Veteran exhibited a range of motion of flexion to 40 degrees with 
right-sided pain, "full" extension, right rotation to 40 
degrees with right-sided pain, and "full" left rotation; lumbar 
vertebral tenderness on palpation; 2+ patellar deep tendon 
reflexes, intact lower extremity sensation; and no muscle spasm.  
The Veteran was diagnosed with lumbar spine degenerative disc 
disease.  

A February 2003 neurological evaluation from A. S., M.D., reports 
that the Veteran complained of chronic low back pain.  The 
Veteran was observed to exhibit restricted lumbar spine anterior 
flexion due to pain; and normal lumbosacral paraspinal muscles 
and lower extremity sensation.  An impression of "low back pain 
with symptoms suggestive of possible mild radiculopathy is S-1" 
was advanced.  Dr. S. clarified that the Veteran had a 
"restricted range of motion in the lumbosacral spine due to 
pain."  

In an April 2003 written statement, the Veteran advanced that his 
private physician had informed him that his June 2002 motor 
vehicle accident aggravated his service-connected lumbar spine 
disorder rather than causing a separate and distinct disability.  
He reported that his lumbar spine disability had necessitated 
that he stop working as a restaurant kitchen manager due to his 
inability to perform required physical activity.  

At a June 2003 VA examination for compensation purposes, the 
Veteran complained of chronic radiating low back pain with muscle 
spasm, low back and right lower extremity numbness and 
paresthesia.  He reported that he slept on the floor and changed 
from active to sedentary employment due his chronic low back 
pain.  On examination of the lumbosacral spine, the Veteran 
exhibited a range of motion of flexion to "68/95" degrees, 
extension to "22/30" degrees, right lateral bending to 32 
degrees, left lateral bending to "38/40" degrees, and rotation 
to 50 degrees, bilaterally; severe right paravertebral muscle 
spasm; right sciatic notch tenderness; 4/5 right lower extremity 
muscle strength; and a normal lordotic curve.  The Veteran was 
diagnosed with lumbosacral spine degenerative disc disease and 
degenerative joint disease with radiculopathy.  

At an April 2004 VA examination for compensation purposes, the 
Veteran complained of progressive radiating low back pain and 
bilateral lower extremity paresthesia and numbness.  The Veteran 
was observed to have "antalgic movements in his activities in 
the examining room."  On examination of the lumbosacral spine, 
the Veteran exhibited a range of motion of flexion to "30/90" 
degrees, extension to "10/30" degrees, lateral bending to 25 
degrees, bilaterally, and rotation to 45 degrees, bilaterally; 
moderate right paravertebral muscle spasm; diminished lower 
extremity sensation from the ankles down; and normal lower 
extremity muscle strength.  The Veteran was diagnosed with 
lumbosacral spine degenerative disc disease, degenerative joint 
disease, and foraminal stenosis.  

A September 2005 letter from the Veteran's employer indicated 
that his condition kept him from moving to the next stage, 
kitchen manager, so he had lost an opportunity to earn more 
money.  It was also noted that the Veteran had only missed two 
days of work.  

At a December 2005 VA examination for compensation purposes, the 
Veteran complained of progressive low back pain and bilateral 
lower extremity symptoms which was affecting his employment.  On 
examination of the lumbosacral spine, the Veteran exhibited a 
range of motion of flexion to 40 degrees, extension to 25 
degrees, lateral bending to 28 degrees, bilaterally, and rotation 
to 45 degrees, bilaterally with pain; moderate right 
paravertebral muscle spasm; slight straightening of the lordotic 
curve; bilateral 4/5 lower extremity muscle strength lower 
extremity hypoesthesias to light touch and sharp dull 
discrimination.  The Veteran was diagnosed with lumbosacral spine 
degenerative disc disease, degenerative joint disease, and 
foraminal stenosis.  

A statement from a co-worker, R.M., was received in May 2009 
which indicated that the Veteran's lack of physical ability 
reflected why he had not been promoted.  
At the January 2008 videoconference before the undersigned 
Veterans Law Judge, the Veteran testified that his lumbosacral 
spine disability significantly limited his vocational activities 
and required that he take time off from his employment at a 
restaurant.  

At a March 2010 VA examination for compensation purposes, the 
Veteran complained of progressive radiating lumbosacral spine 
pain and lower extremity numbness.  The Veteran was observed to 
walk with an antalgic gait and be "unable to walk more than a 
few yards."  On examination of the lumbosacral spine, the 
Veteran exhibited a range of motion of flexion to 20 degrees, 
extension to 10 degrees, lateral bending to 15 degrees, 
bilaterally, and rotation to 15 degrees, bilaterally with pain; 
moderate right paravertebral muscle spasm; lumbar lordosis; 
scoliosis; impaired sensation of the lower extremities; and no 
spinal ankylosis.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed findings consistent with significant 
degenerative disc disease and mild levoscoliosis.  The Veteran 
was diagnosed with lumbar spine degenerative disc disease and 
levoscoliosis.  The examiner commented that the Veteran 
experienced daily "incapacitating episodes of spine disease" 
during the preceding 12 months.  The Veteran's lumbar spine 
disorder was found to significantly affect the Veteran's 
employment due to pain and weakness; decreased upper and lower 
extremity strength; increased absenteeism; and an impaired 
ability to reach, to lift, and to carry.  

The Veteran's wife reported in a July 2010 letter that the 
Veteran missed work, family functions and activities with his 
children due to his illnesses.  

On and after August 28, 2000, the Veteran's chronic lumbar spine 
disability has been objectively shown to be productive of no more 
than pronounced lumbosacral spine intervertebral disc syndrome, 
lumbar spine degenerative joint disease, a range of motion of 
flexion to 20 degrees, extension to 10 degrees, lateral bending 
to 15 degrees, bilaterally, and rotation to 15 degrees, 
bilaterally with pain; right paravertebral muscle spasm; 
levoscoliosis; impaired bilateral lower extremity sensation; and 
no spinal ankylosis.  The evidence shows that he has persistent 
symptoms compatible with sciatic neuropathy with pain and muscle 
spasm, therefore, the criteria for a 60 percent rating based on 
pronounced lumbosacral spine intervertebral disc syndrome are 
approximated.  Although disc disease was not officially diagnosed 
until an MRI was taken in July 2002, the Veteran filed his claim 
in August 2000, and reported continuing symptoms concerning his 
back and lower extremities in May 2001.  Accordingly, the Board 
will resolve any doubt as to when the condition was shown to be 
pronounced in the Veteran's favor.  While the examiner at the 
April 2010 VA examination for compensation purposes commented 
that the Veteran experienced daily "incapacitating episodes of 
spine disease" during the preceding 12 months, the clinical 
documentation of record belies a finding that such 
"incapacitating episodes" required "bed rest prescribed by a 
physician."  The Veteran's lumbosacral spine disability picture 
clearly merits assignment of a 60 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Such evaluation 
represents the maximum evaluation provided by Diagnostic Code 
5293 for the lumbar spine disability and other manifestations to 
include sciatic neuropathy to the lower extremities.  The Board 
notes that the disability resulting from sciatic neuropathy to 
the lower extremities has been considered in assigning the 60 
percent evaluation and that to assign separate ratings for the 
lower extremities would constitute impermissible pyramiding in 
this case.  

On and after August 28, 2000, the Veteran has been employed in 
the management of a restaurant.  There was no evidence of 
frequent periods of hospitalization associated with his chronic 
lumbar disability.  The Veteran's lumbar spine disability picture 
fell within the criteria for a 60 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (1992).  
An exceptional disability picture and interference with 
employment beyond the assigned 60 percent evaluation has not been 
shown.  Although the Veteran has reported that he missed several 
days of work and that he has lost earning opportunities due to 
his physical condition, the assignment of a 60 percent rating 
shows that there is commensurate industrial impairment.  Marked 
interference with employment beyond that is not shown by the 
evidence.  The criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).  Therefore, the Board 
concludes that a 60 percent evaluation and no higher is warranted 
for the Veteran's lumbar spine disability for the period on and 
after August 28, 2000.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

III.  Ulcer Disorder

A.  Historical Review 

The report of an April 1996 VA examination for compensation 
purposes states that the Veteran was diagnosed with duodenal 
ulcer disease which originated during active service.  In June 
1996, the VA established service connection for duodenal ulcer 
disease; assigned a 10 percent evaluation for that disability; 
and effectuated the award as of March 6, 1996.  The Veteran filed 
his claim for an increased rating in August 2000.  In December 
2001, the RO increased the evaluation for the Veteran's duodenal 
ulcer disease from 10 to 20 percent and effectuated the award as 
of May 11, 2001.  In May 2010, the AMC granted an effective date 
of August 28, 2000, for the award of a 20 percent evaluation for 
the Veteran's duodenal ulcer disease.  

B.  Increased Evaluations

A 10 percent evaluation is warranted for a mild duodenal ulcer 
with recurring symptoms once or twice a year.  A 20 percent 
evaluation requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year averaging 
10 days in duration or with continuous moderate manifestations.  
A 40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms where the disability is 
shown to be productive of an impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging ten days or more in duration at least for or more times 
a year.  A 60 percent evaluation requires a severe duodenal ulcer 
manifested by pain which is only partially relieved by standard 
ulcer therapy; periodic vomiting; recurrent hematemesis or 
melena; and manifestations of anemia and weight loss productive 
of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2010).  



1.  One Year Period Prior to August 28, 2000

In his August 2000 claim for an increased evaluation received by 
the VA on August 24, 2000, the Veteran asserted that he suffered 
from severe ulcers.  

An October 1999 VA treatment record conveys that the Veteran 
complained of persistent heartburn.  An assessment of 
"[gastroesophageal reflux disease/peptic ulcer disease]" was 
advanced.  A March 2000 VA treatment entry states that the 
Veteran reported experiencing symptomatic gastroesophageal reflux 
disease (GERD).  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  Prior 
to August 28, 2000, the Veteran's duodenal ulcer disease alone 
was objectively shown to be productive of no more than a mild 
duodenal ulcer with recurring symptoms.  Such findings merit 
assignment of no more than a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.114, 7305 (2010).  

Prior to August 28, 2000, the Veteran was employed in the 
management of a restaurant.  There was no evidence of frequent 
periods of hospitalization associated with his duodenal ulcer 
disease.  The Veteran's ulcer disability picture falls squarely 
within the criteria for a 10 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  There is no showing of an 
exceptional disability picture or marked interference with 
employment beyond that contemplated by the assigned 10 percent 
rating.  The criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008).  Therefore, the Board 
concludes that an evaluation in excess of 10 percent for the 
Veteran's duodenal ulcer disease for the one year period prior to 
August 28, 2000, is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  



2.  Period on and after August 28, 2000

An October 2000 VA treatment record states that the Veteran 
reported "some reflux symptoms controlled by Zantac."  An 
assessment of a "[history of peptic ulcer disease; status-post 
treatment for H. pylori" was advanced.  

At the May 2001 VA examination for compensation purposes, the 
Veteran complained of daily indigestion, heartburn, and reflux 
and occasional vomiting and diarrhea.  He was noted to have 
tested positive for H. pylori for which he was prescribed 
antibiotics.  On examination, the Veteran was observed to exhibit 
no weight change, signs of anemia, or abdominal tenderness.  The 
Veteran was diagnosed with active peptic ulcer disease.  

A January 2002 VA physical evaluation notes that the Veteran 
denied experiencing severe indigestion, heartburn, or vomiting.  
An impression of a history of peptic ulcer disease and chronic 
heartburn/indigestion was advanced.  

At a June 2003 VA examination for compensation purposes, the 
examiner noted that "the abdominal examination is not 
remarkable."  The Veteran was diagnosed with peptic acid 
disease.  

A May 2005 VA treatment record states that the Veteran complained 
of impaired swallowing; an inability to "keep food down;" and 
vomiting of one month's duration.  

A June 2005 VA gastroenterology evaluation indicates that the 
Veteran was referred for evaluation of his weight loss, nausea, 
and vomiting.  He complained of progressive heartburn, 
regurgitation, and dysphagia of one year's duration.  The 
physician commented that the Veteran "with most likely GERD but 
must [ruleout] duodenal ulcer with his [history] ... and with the 
dysphagia need to [ruleout] motility."  

In a September 2005 written statement, the Veteran reported that 
he had ulcers and a hiatal hernia which resulted in weight loss, 
fatigue, and interference with his work and family life.  

A November 2005 VA treatment record notes that the Veteran had 
gained nine pounds since June 2005.  Contemporaneous upper 
gastrointestinal, esophagogastroduodenoscopic (EGD) and gastric 
emptying studies were reported to be normal and revealed no 
active peptic ulcer disease or hiatal hernia.  

A December 2005 VA examination for compensation purposes states 
that the Veteran complained of increased vomiting after meals 
with an associated 30 pound weight loss, weakness, and occasional 
melena.  The Veteran was noted to have a 30 pound weight loss and 
to appear pale.  On physical evaluation, the Veteran exhibited 
mild epigastric tenderness to palpation and no other 
abnormalities.  The Veteran was diagnosed with peptic acid 
disease with large emotional overlay and a "hiatal hernia by 
EGD."  

In a January 2007 written statement, the Veteran indicated that 
he was "unable to have a family dinner at home or out due to me 
having to be sick multiple times."  

A March 2007 VA treatment record states that the Veteran 
complained of chronic reflux and belching and denied experiencing 
nausea, vomiting, and weight loss.  

At the January 2008 videoconference before the undersigned 
Veterans Law Judge, the Veteran testified that he was being 
treated for a hiatal hernia and took medication for acid reflux.  
He reported vomiting but denied having been diagnosed with 
anemia.  

At a July 2009 VA examination for compensation purposes, the 
Veteran complained of chronic heartburn, acid reflux, and 
intermittent vomiting.  He reported that his weight fluctuated.  
The Veteran was noted to have weighed 210 pounds in 2004 and to 
weigh 202 pound at the present time.  The examiner ordered an 
upper gastrointestinal series and an EGD to "confirm if there is 
or is not a hiatal hernia and an active duodenal ulcer or 
residuals of previous ulcers."  

An August 2009 VA EGD revealed an H. pylori infection.  No 
duodenal or esophageal abnormalities were identified.  An October 
2009 VA upper gastrointestinal series revealed no hiatal hernia 
or duodenal abnormalities.  A November 2009 VA gastric emptying 
study revealed a sub-normal gastric ejection fraction. 

At a March 2010 VA examination for compensation purposes, the 
examiner commented that:

This patient has moderate symptoms of 
nausea and regurgitation on a daily basis.  
...  his [complete blood count] is normal and 
his [upper gastrointestinal series] and EGD 
showed no sign of any active duodenal ulcer 
or deformity.  The biopsy of his distal 
esophagus was compatible with reflux 
esophagitis.  Attempting to correlate his 
duodenal ulcer with his delayed gastric 
emptying and reflux is very difficult 
because of the normal anatomy of his 
foregut.  His symptoms are much more 
related to his delayed gastric emptying and 
this is much more likely to be associated 
with his other medications including 
Citalopram and Buspirone than it is from 
sequelae of his duodenal ulcer.  In my 
medical opinion, it is more likely than not 
that his documented delayed gastric 
emptying and gastroesophageal reflux are 
aggravated by wither his medications for 
anxiety and depression or by a neuropathy 
and not by his previous duodenal ulcer 
disease.   

On repeated VA gastroenterological evaluation, the Veteran was 
found to exhibit no active duodenal ulcer, ulcer residuals, or 
other duodenal abnormalities.  At the March 2010 VA examination 
for compensation purposes, the examiner expressly concluded that 
the Veteran's current gastrointestinal complaints were not 
related to his "previous duodenal ulcer disease."  No medical 
professional has attributed the Veteran's chronic 
gastrointestinal symptoms to an active duodenal ulcer or any 
residuals thereof.  Moreover, the Veteran is not service-
connected for depression or neuropathy pertaining to the 
digestive system.   

The Veteran asserts that his current gastrointestinal 
symptomatology is attributable to his duodenal ulcer disease.  
The Federal Circuit has held that lay evidence must be considered 
and competent lay evidence can be sufficient in and of itself to 
support a claim for service connection.  However, the Board 
retains the discretion to make credibility determinations and to 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against the Veteran's lay statements.  

The Board finds that the Veteran is competent to state that he 
has chronic gastrointestinal symptoms.  The Board also finds his 
statements to be credible.  However, the instant appeal involves 
complex clinical assessments that require medical expertise.  The 
Veteran is not competent to provide more than simple medical 
observations.  He is not competent to provide complex medical 
opinions regarding the etiology of his gastrointestinal 
symptomatology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, even 
if the Board found his statements in that regard to be competent, 
the Board finds that the multiple VA gastroenterological 
evaluations of record conveying that the Veteran does not 
currently exhibit any active or chronic duodenal ulcer-related 
disability to be more probative than the Veteran's lay statements 
given that they are based upon contemporaneous physical and 
diagnostic evaluations and the physicians' and examiners' medical 
training.  In addition, the evidence does not show, at any point 
in time that is covered by this appeal, that there is impairment 
of health manifested by anemia or incapacitating episodes 
averaging 10 days or more at least four times per year.  
Therefore, an increased evaluation pursuant to Diagnostic Code 
7305 is not warranted.  The Board concludes that an evaluation in 
excess of 20 percent is not warranted for the Veteran's duodenal 
ulcer disease. 

On and after August 28, 2000, the Veteran was employed in the 
management of a restaurant.  There was no evidence of frequent 
periods of hospitalization associated with his duodenal ulcer 
disease.  The Veteran's ulcer disability picture has been 
objectively shown to be essentially asymptomatic on repeated 
examination.  Moreover, the currently assigned rating of 20 
percent indicates that there is commensurate industrial 
impairment.  Marked interference beyond that is not shown by the 
evidence of record.  The criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  
Therefore, the Board concludes that an evaluation in excess of 20 
percent for the Veteran's duodenal ulcer disease for the period 
on and after to August 28, 2000, is not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed full time and has 
not alleged that he was unemployable during the course of the 
appeal due to these service-connected disabilities.  Accordingly, 
TDIU is not raised by the record.


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for the Veteran's chronic 
lumbar back pain syndrome for the year period prior to August 28, 
2000, is denied.  

A 60 percent evaluation for the Veteran's chronic lumbar back 
pain syndrome for the period on and after August 28, 2000, is 
granted subject to the law and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's duodenal 
ulcer disease for the year period prior to August 28, 2000, is 
denied.  

An evaluation in excess of 20 percent for the Veteran's duodenal 
ulcer disease for the period on and after August 28, 2000, is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


